
	
		II
		112th CONGRESS
		1st Session
		S. 733
		IN THE SENATE OF THE UNITED STATES
		
			April 5, 2011
			Mr. Roberts (for himself
			 and Ms. Stabenow) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to exclude customary prompt pay discounts from manufacturers to wholesalers
		  from the average sales price for drugs and biologicals under
		  Medicare.
	
	
		1.Excluding customary prompt
			 pay discounts from manufacturers to wholesalers from the average sales price
			 for Medicare payments for drugs and biologicals
			(a)In
			 generalSection 1847A(c)(3) of the Social Security Act (42 U.S.C.
			 1395w–3a(c)(3)) is amended—
				(1)in the first
			 sentence, by inserting (other than customary prompt pay discounts
			 extended to wholesalers) after prompt pay discounts;
			 and
				(2)in the second
			 sentence, by inserting (other than customary prompt pay discounts
			 extended to wholesalers) after other price
			 concessions.
				(b)Effective
			 dateThe amendments made by this section shall apply to drugs and
			 biologicals that are furnished on or after January 1, 2012.
			
